ITEMID: 001-58994
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: CHAMBER
DATE: 2000
DOCNAME: CASE OF SOTIRIS AND NIKOS KOUTRAS ATTEE v. GREECE
IMPORTANCE: 1
CONCLUSION: Violation of Art. 6-1;Not necessary to examine Art. 13;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses award - domestic proceedings
JUDGES: András Baka
TEXT: 7. On 11 February 1992 the applicant company applied to the Ministry of the National Economy under the provisions of Law no. 1892/1990 for a subsidy to build a hotel. That statute provided that companies satisfying certain conditions were entitled to a State subsidy for their investments.
8. The applicant company's request was rejected in a decision of 29 June 1992.
9. On 30 September 1992 the applicant company lodged an application with the Supreme Administrative Court for judicial review of the above-mentioned decision. Its lawyer delivered the application by hand to two police officers at Athens police station no. 4. The police officers affixed the police station's seal to the first page of the application and wrote the registration number and date on it. They did not, however, note the registration number on the record of deposit stamped onto the application itself.
10. On 6 February 1996 the Supreme Administrative Court ruled the application inadmissible on the following grounds:
“Article 19 §§ 1 and 2 of Presidential Decree no. 18/1989 provide that in order for an application for judicial review to be validly lodged with a public authority, it must be registered in the said authority's register and stamped with a record of deposit. This record must mention the registration number and the date and must be signed by the official receiving the application and by the applicant ... There can be no substitute formalities for compliance with that procedure, to which the applicant himself is a party, because it is a legal requirement for the valid registration of an application. Accordingly, if an application lodged with a public authority other than the Supreme Administrative Court is incorrectly stamped, this will affect the validity of the application.
In the present case the notice of application was lodged with Athens police station no. 4 and stamped with a record of deposit which was signed by the lawyer depositing the application, the two police officers receiving it and the senior officer at the station. However, this stamp did not bear a registration number. Admittedly, the registration number and date of deposit are indicated both on the seal next to the stamp and the first page of the application, but they do not appear on the stamp recording the deposit of the application itself and are signed neither by the lawyer who lodged the application nor by the police officers who took delivery of it. Accordingly, they do not satisfy the statutory conditions of admissibility of applications.”
11. That judgment was finalised (καθαρογραφή) on 16 May 1997 and the applicant company obtained a copy on 13 June 1997.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
